
	

113 HR 2880 IH: To require the Secretary of Education to use the excess revenue generated from the William D. Ford Federal Direct Loan Program to carry out the Federal Pell Grant Program.
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2880
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require the Secretary of Education to use the excess
		  revenue generated from the William D. Ford Federal Direct Loan Program to carry
		  out the Federal Pell Grant Program.
	
	
		1.Applying excess revenue to
			 Federal Pell GrantsThe
			 Secretary of Education shall—
			(1)as soon as
			 practicable after the end of a fiscal year, determine whether during such
			 fiscal year the William D. Ford Federal Direct Loan Program under part D of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.)
			 generated any revenue in excess of the amount that was necessary to cover the
			 costs of carrying out such Program for such fiscal year; and
			(2)if such excess
			 revenue was generated, use such excess revenue to carry out the Federal Pell
			 Grant Program under subpart 1 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a) for the succeeding fiscal year.
			
